Bell, J.
1. In a suit by one as next friend of a minor the petition is not subject to general demurrer as an action by the minor because it was not drawn in “the more .regular form” as a suit in the name of the minor by the other as next friend. Vale Royal Mfg. Co. v. Bradley, 8 Ga. App. 483 (70 S. E. 36))
*517Decided January 19, 1931.
M. B. FubanTcs, for plaintiff.
W. H. Trawiclc, G. G. Bunn, F. A. Irwin, for defendants.
2. Where two automobiles were driven at excessive and dangerous rates of speed at an intersection of streets, and one of them was on the wrong side of the street, and, by reason of such improper and negligent operation of the vehicles, they collided and caused injury to a pedestrian upon an adjacent sidewalk, the injured person may bring a joint suit against the persons operating such automobiles, and this is true although it may appear from the petition that if either of the defendants had not been negligent, the collision and injury would not have occurred. Bonner v. Standard Oil Co., 22 Ga. App. 532 (96 S. E. 573) ; Georgia Railway & Power Co. v. Ryan, 24 Ga. App. 288 (100 S. E. 713); Central of Georgia Ry. Co. v. Wheat, 32 Ga. App. 151 (122 S. E. 794); Scearce v. Mayor &c. of Gainesville, 33 Ga. App. 411, (3) (126 S. E. 883); Letton v. Kitchen, 37 Ga. App. 111 (139 S. E. 155) ; Jolly v. City of Atlanta, 37 Ga. App. 666 (2) (141 S. E. 223).
3. The petition set forth a cause of action as against the plaintiff in error, and the court properly overruled all grounds of the demurrer interposed.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.